Citation Nr: 0630735	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for dizziness.  

3.  Entitlement to service connection for neck pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.C., and S.C.S.



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to May 
1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
neck pain, headaches, and dizziness.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in July 2002.  A transcript of that 
hearing is of record.  

In July 2003 the Board remanded the case for further 
development.  

In September 2006 the Board granted a motion to advance this 
case on its docket.  

The Board notes that a May 1944 rating decision granted 
service connection for psychosis with a 100 percent 
evaluation, effective in May 1944.  A September 1945 rating 
decision reduced this evaluation to 30 percent, effective in 
September 1945.  A May 1947 rating decision again reduced the 
evaluation to 10 percent, effective in July 1947.  Finally, a 
March 1949 rating decision reduced the evaluation to 0 
percent, effective in May 1949.  

The record reflects that the veteran has requested 
restoration of the 100 percent disability evaluation, in 
February 2001 and July 2002 letters.  At the July 2002 Travel 
Board hearing he also raised a claim of entitlement to an 
increased evaluation for psychosis.  These matters have not 
been adjudicated by the RO, and are referred to the RO for 
appropriate action.  

FINDING OF FACT

Headaches, dizziness, and neck pain, have not been shown by 
competent medical evidence to be etiologically related to 
service, or to have been proximately caused or aggravated by 
the veteran's service-connected psychosis, nor was 
degenerative joint disease in the cervical spine demonstrated 
within one year of separation from service.  


CONCLUSION OF LAW

Headaches, dizziness, and neck pain were not incurred in or 
aggravated by service, nor may in-service incurrence of 
degenerative joint disease of the cervical spine be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A March 2001 VCAA letter informed the veteran of what 
information and evidence was necessary to grant service 
connection for a neck injury.  A March 2005 VCAA letter 
informed the veteran of what information and evidence was 
necessary to grant service connection for headaches, 
dizziness, and neck pain.    

The March 2005 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

The March 2001 VCAA letter asked the veteran to send 
information describing additional evidence he wanted VA to 
obtain on his behalf or to send the evidence itself.  This 
letter informed the veteran where and when to send such 
information and evidence.  The March 2005 VCAA letter 
informed the veteran of the information and evidence required 
to substantiate his claims and stated, "We encourage you to 
send us this information and evidence as soon as you can, or 
contact us within 60 days."  Therefore, the veteran was 
advised to submit any evidence in his possession pertinent to 
the claims on appeal.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119-120.  
Some notice was provided after the initial denial in this 
case.  However, the timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The June 2006 supplemental statement of the case 
(SSOC) considered the claims based on all the evidence of 
record.  This readjudication acted to remedy any timing 
defect in regard to the VCAA notice.  

The Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
The March 2001 and March 2005 VCAA letters provided notice of 
what type of information and evidence was needed to 
substantiate the claims for service connection, but did not 
provide notice of the type of evidence necessary to establish 
disability ratings or effective dates.  While notice on these 
two elements was included in the June 2006 SSOC, the United 
States Court of Appeals for the Federal Circuit has held that 
the duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the SSOC.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the claims for service connection, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
outpatient treatment records have been associated with the 
claims file.  In addition, the veteran was afforded a VA 
examination in February 2003 to evaluate headaches, 
dizziness, and neck pain.  

The July 2003 remand included a directive to contact J.S. 
Chadha, M.D., at the Chadha Medical Clinic, and request the 
veteran's treatment records.  If the records no longer 
existed or were otherwise unobtainable, the physician was 
asked to indicate so in writing.  These records had been 
previously requested by letter in March 2003.  In April 2004 
the veteran signed another release of information for records 
of treatment by Dr. Chadha.  The claims file includes a 
February 2006 printout from the internet website of DeQuincy 
Memorial Hospital which provided information on J.S. Chadha, 
M.D. of the Chadha Medical Clinic, and provided a different 
mailing address than that listed in the Board's remand.  

In a February 2006 letter, the Appeals Management Center 
(AMC) asked the veteran to complete and return an enclosed VA 
Form 21-4142 for Dr. Chadha, because the previous address had 
been incomplete.  However, there is no revised release in the 
claims file, and the veteran responded in March 2006 that he 
had no other information or evidence to give VA to 
substantiate his claim, and he requested that his claim be 
decided as soon as possible.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. 
§ 5103A(b),(c).  As the veteran has not provided a revised 
release form for treatment records from Dr. Chadha he has not 
adequately identified the records and it is not possible for 
VA to obtain them.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran underwent VA examination in February 2003.  He 
complained of headaches since 1945 or 1946, and dizziness and 
neck pain for over 20 years.  He gave a history of cervical 
spine surgery in 1976, but reported no relief despite the 
surgery.  Physical examination revealed the veteran to be 
alert and oriented to place and person and partially oriented 
to time.  Cranial nerves II-XII were intact, except there was 
limited eye movement.  There was no obvious paralysis or 
paresis.  There was decreased pinprick sensation in both arms 
and hands, with impaired vibration in both upper and lower 
extremities.  The examiner noted that the veteran walked with 
the use of a cane, and his gait was slow, but he did not see 
any neurogenic gait abnormality.  In reviewing the record, 
the examiner noted that an August 2000 CT scan of the head 
was normal and that a September 2000 cervical spine X-ray 
revealed the veteran to be status post laminectomy at the 
level of C4, C5, C6, and C7 with fusion a the level of C5-7 
and kyphosis with anterior displacement of C4 with C5.  

The diagnosis was chronic headache, neck pain, likely due to 
degenerative joint disease of the cervical spine at a later 
age.  Unable to determine etiology of the headache and neck 
pain at earlier age.  Less likely due to psychosis.  The 
examiner noted that earlier reports of neuropsychiatric 
evaluation, from April 1945 and March 1949, did not mention 
anything about somatization.  He also opined that dizziness 
was likely due to cervical degenerative joint disease.  

The foregoing establishes that the veteran has current 
headaches, dizziness, and neck pian, thus satisfying the 
first element of a successful service connection claim.  This 
is further supported by VA outpatient treatment reports from 
July 2000 to November 2005 and private outpatient treatment 
reports from July 1999 to June 2005 reflecting complaints 
regarding and treatment for headaches, dizziness, and neck 
pain.  

The Board notes that the VA examiner's diagnosis included 
current neck pain.  The Court has held that a symptom, such 
as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. 
nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22 (1998) (holding that 
there was no objective evidence of a current disability, 
where the medical records showed the veteran's complaints of 
pain, but no underlying pathology was reported).  While the 
diagnosis was neck pain, in describing the etiology of the 
veteran's condition, the VA examiner also noted degenerative 
joint disease of the cervical spine.  Outpatient treatment 
reports also include diagnoses of degenerative joint disease 
of the cervical spine.  As such, the Board finds that there 
is evidence of an underlying condition, and the medical 
evidence demonstrates a current disability of the neck.  

In regard to the second element, service medical records 
reflect a normal enlistment examination in January 1942, with 
hospitalization in April 1944 for complaints of headaches.  
The clinical record brief describes the headaches as existing 
prior to induction, the hospital examination report notes 
that the veteran reported onset of headaches in December 
1943, and the neuropsychiatric consultation report notes that 
the veteran reported the onset of severe headaches in 1939.  
During this hospitalization the veteran also complained of 
dizziness.  The final diagnosis was psychosis, manic 
depressive, depressed type.  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  

The law as interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d. 
1089 (Fed. Cir. 2004).

Although some of the records of in-service hospitalization 
describe headaches as existing prior to service, the 
competent medical evidence reflects that when examined for 
entry into service in February 1942 headaches were not noted, 
nor is there any objective medical evidence to rebut the 
presumption of his sound condition upon entry into service 
under 38 U.S.C.A. § 1111.  In this regard, although the 
veteran reported the onset of headaches in 1939, a recorded 
history provided by the veteran, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
 
Thus, there is not clear and unmistakable evidence that the 
veteran's headaches existed prior to service, the presumption 
of soundness is not rebutted, and the claim is treated as a 
simple claim for service connection.  Wagner at 1096.

Although the service medical records do not make mention of 
any complaints regarding or treatment for neck pain, the 
veteran has reported injury resulting from a fall from a 
truck in service, resulting in neck pain, headaches, and 
dizziness.  While there is no record of such injury in the 
service medical records, the veteran is competent to report 
the history of this fall as it is a factual matter of which 
he had first hand knowledge.  Washington v. Nicholson, 19 
Vet. App. 362 (2005); 38 C.F.R. § 3.159 (a)(2).  The Board 
accepts the veteran's lay statement as proof of the injury in 
service, satisfying the second element of each of the service 
connection claims.  While the veteran is competent to report 
this factual matter, he is not competent to give a medical 
diagnosis of the residuals of that injury.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

While the first two criteria are met, service connection for 
headaches, dizziness, and neck pain must be denied as there 
is no medical evidence of a nexus between these conditions 
and service.  

The Board acknowledges that the veteran has at times 
reported, as he is competent to do, a continuity of 
symptomatology of headaches, dizziness, and neck pain since 
service.  However, such reports must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

VA and private treatment records associated with the claims 
file do not associate any of the conditions with service, and 
offer several causes for the veteran's dizziness unrelated to 
service.  Specifically, a March 1983 physical examination 
includes an impression of dizziness secondary to inner ear 
disorder while a July 2001 report of treatment includes an 
assessment of falling and imbalance due to bilateral cataract 
and vision disturbance and a May 2005 report of treatment 
indicates that the veteran's medications made him dizzy and 
weak.  

Further, the February 2003 VA examiner specifically opined 
that chronic headaches and neck pain were likely due to 
degenerative joint disease of the cervical spine at a later 
age.  He also opined that dizziness was likely due to 
cervical degenerative joint disease.  

Therefore, review of the record reveals no competent medical 
evidence linking the veteran's current headaches, dizziness, 
or neck pain to service.  While the veteran himself has made 
the claim of service connection, as a layperson he is not 
competent to express an opinion as to medical causation, as 
he has neither claimed, nor shown, that he is a medical 
expert, capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the veteran's contention, raised at 
the July 2002 Travel Board hearing, that headaches, 
dizziness, and neck pain may be related to his service 
connected psychosis.  

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court has held that the 
term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen at 448.  

While service medical records diagnosing psychosis include 
complaints regarding headaches and dizziness, there is no 
medical evidence or opinion of record suggesting that the 
veteran's current headaches, dizziness, or neck pain are 
related to his service connected psychosis.  Rather, the 
February 2003 VA examiner explicitly opined that chronic 
headaches and neck pain were less likely due to psychosis and 
attributed the veteran's dizziness to degenerative joint 
disease.  Further, the VA examiner reviewed prior VA 
examinations to evaluate psychosis in April 1945 and March 
1949 and noted that neither of these examinations makes any 
mention of somatization.  

While the veteran himself made the claim that headaches, 
dizziness, and neck pain are the result of his service 
connected disability, as a layperson he is not competent to 
express an opinion as to medical causation.  Espiritu.

Finally, the Board has considered entitlement to presumptive 
service connection for degenerative joint disease of the 
cervical spine as an underlying malady resulting in the 
current neck condition.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Degenerative arthritis, or arthritis, is 
present to a degree of 10 percent only if there is X-ray 
evidence of that condition.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In this case, degenerative joint disease of the 
cervical spine was not demonstrated by X-ray evidence until 
November 1976.  Therefore, the Board cannot entertain a 
potential grant of service connection on a presumptive basis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  Since 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims are 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for dizziness is denied.  

Entitlement to service connection for neck pain is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


